DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 10/21/2020, are acknowledged.  Claims 18, 21-26, 28, 31, 32, 34-39, 41, 44, 45 and 48 are pending.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Response to Arguments
	Applicant maintains generally that Steele and Nanduri teachings cannot be combined or that they do not render obvious the claims as amended.  See Reply at 19 and 23-25.  These arguments are moot as they do not take into consideration the application of newly cited art discussed below.  However, insofar as the arguments would relate to the new rejections the Examiner continues to disagree with Applicant’s contention of the inapplicability of Steele.   Rather than reiterate the Examiner’s reasons for disagreeing with Applicant’s unpersuasive contentions and arguments on this point, it suffices to rely on at least the reasons presented in the preceding Final Rejection mailed 1/3/2020, and the Non-Final Rejection mailed 6/25/2020, and to address the Applicant’s suggestion that the Examiner misinterprets Steele as not discrediting direct application to the eyelid by misquoting a sentence of Steele.  See Reply at page 27.  Regarding the latter, the Examiner notes that the sentence is quoted from a paragraph that begins with teaching that the composition “preferably does not comprise a moulded body of a polymer 
	Applicant also argues unexpected technical effects.  See Reply at page 20.   As for Applicant’s allegation of unexpected technical effects, "[t]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.) 
That said, even if the alleged unexpected results were sufficient to overcome a conclusion of obviousness, evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 21, 25, 26, 28, 31 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brin (US 2007/0191266) in view of Wheeler et al. (US 2010/0093676).
	Regarding claim 18, Brin relates to treating blepharospasm using cyclosporine components.  See Title.  To this end, Brin teaches that “[t]he cyclosporine component may be administered, for example, locally or topically administered, to one eye and/or eyelid or both eyes and/or eyelids of the afflicted human or animal” (current claim 48).  Para. [0032].  In this regard, Brin teaches that “cyclosporine components can be combined with carriers which form emulsion upon mixing with water.”  Para. [0051].  For example:
In one embodiment, the presently useful compositions are self-emulsifying which, when exposed to an aqueous medium, form fine oil-in-water emulsions with little or no agitation. Additionally, emulsions may be prepared by combining a self-emulsifying pre-concentrate with an aqueous medium.

Previously-disclosed self-emulsifying systems include those in which a cyclosporine component is combined with mixtures of (i) medium-chain triglycerides and nonionic surfactants, (ii) vegetable oils and partial glycerides, 

(current claim 28).  Paras. [0056]-[0057].  In particular, “[t]he hydrophilic phase, comprising one or more hydrophilic solvents, typically comprises about 10% to about 90% by weight of the pharmaceutical composition.” Para. [0063].  Brin also teaches cyclosporine A.  See Example 1, para. [0073].
	Brin does not teach “the amount of hydrophobic phase ranges from 50% to 98% w/w/ in weight by total weight of polyaphron” or “wherein the amounts of surfactants in the polyaphron range from 0.005 to 5% w/w, in weight by total weight of polyaphron.”
	Wheeler et al. teaches “a topical composition comprising a continuous phase and at least one discontinuous phase, said composition comprising at least one polyaphron dispersion and at least one vitamin D or vitamin D analogue.”  Abstract.  According to Wheeler et al.
an advantage of the composition of the present invention is that it need not comprise a high level of surfactant. In high concentrations surfactants are known to cause skin irritation. It is therefore desirable to keep the surfactant level to a minimum when applied to skin, and particular to damaged skin such as in case of psoriasis. Preferably the compositions of the present invention comprise less than 4% by weight of surfactant, more preferably less than 3%, more preferably still less than 2% by weight of the total composition.

Para. [0028].  Wheeler et al. also teaches that “[t]he composition may comprising at least 1% by weight of the discontinuous phase, preferably 1 to 80% by weight, more preferably from 10 to 80% by weight and most preferably from 25% to 80% by weight, based on the weight of the total composition.”  Para. [0044].  “The discontinuous phase is preferably a substantially hydrophobic internal phase, commonly known as an oil phase.”  Para. [0038].  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to arrive at the instant claims in view of the combination of In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  Here, motivation to modify the teachings of Brin with Wheeler et al. would come from Wheeler et al. teaching the advantages of using a polyaphron.  Further, there would be a reasonable expectation of success in doing so because the references are in the same field of endeavor generally as they teach dispersions for topical application and delivery of drugs.   As Brin states, “[t]hose skilled in the art of pharmaceutical formulation are able to formulate suitable compositions including cyclosporine components in a suitable.”  Para. [0050].  Alternatively, the rationale for the conclusion of obviousness would be a matter of applying a known technique to a known device (method or product) ready for improvement to yield predictable results.  Here, Brin teaches the base components of using composition comprising an emulsion and cyclosporine components for topical application to the eyelid.  Wheeler et al. teaches a polyaphron topical composition.  A skilled artisan motivated by the desire to improve upon Brin need only to turn to Wheeler et al. and incorporate its use of a polyaphron with the device (method, or product) of Brin which would have rendered predictable results to one of ordinary skill in the art.  
	Regarding claim 21, Brin teaches ‘[t]he presently useful composition smay be liquids, suspensions, emulsions, semi-solids, gels, lotions, ointments, creams and the like.”  Para. [0050]. 
	Regarding claim 25, Brin teaches lecthins.  See para. [0065].
Regarding claim 26, Wheeler et al. teaches poloxamer 188.  See Example 1, para. [0105].

 
Claims 32, 34, 38, 39, 41, 44 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brin (US 2007/0191266) in view of Wheeler et al. (US 2010/0093676) and Nanduri et al. (US 2011/0104206).
	Regarding claim 32, Brin relates to treating blepharospasm using cyclosporine components.  See Title.  To this end, Brin teaches that “[t]he cyclosporine component may be administered, for example, locally or topically administered, to one eye and/or eyelid or both eyes and/or eyelids of the afflicted human or animal” (current claim 48).  Para. [0032].  In this regard, Brin teaches that “cyclosporine components can be combined with carriers which form emulsion upon mixing with water.”  Para. [0051].  For example:
In one embodiment, the presently useful compositions are self-emulsifying which, when exposed to an aqueous medium, form fine oil-in-water emulsions with little or no agitation. Additionally, emulsions may be prepared by combining a self-emulsifying pre-concentrate with an aqueous medium.

Previously-disclosed self-emulsifying systems include those in which a cyclosporine component is combined with mixtures of (i) medium-chain triglycerides and nonionic surfactants, (ii) vegetable oils and partial glycerides, such as polyglycolized glycerides or medium-chain mono- and diglycerides, or (iii) vegetable oils and nonionic surfactants such as polysorbate 80 or PEG-25 glyceryl trioleate

(current claim 41).  Paras. [0056]-[0057].  In particular, “[t]he hydrophilic phase, comprising one or more hydrophilic solvents, typically comprises about 10% to about 90% by weight of the See Example 1, para. [0073].
	Brin does not teach “the amount of hydrophobic phase ranges from 50% to 98% w/w/ in weight by total weight of polyaphron” or “wherein the amounts of surfactants in the polyaphron range from 0.005 to 5% w/w, in weight by total weight of polyaphron.”
	Wheeler et al. teaches “a topical composition comprising a continuous phase and at least one discontinuous phase, said composition comprising at least one polyaphron dispersion and at least one vitamin D or vitamin D analogue.”  Abstract.  According to Wheeler et al.
an advantage of the composition of the present invention is that it need not comprise a high level of surfactant. In high concentrations surfactants are known to cause skin irritation. It is therefore desirable to keep the surfactant level to a minimum when applied to skin, and particular to damaged skin such as in case of psoriasis. Preferably the compositions of the present invention comprise less than 4% by weight of surfactant, more preferably less than 3%, more preferably still less than 2% by weight of the total composition.

Para. [0028].  Wheeler et al. also teaches that “[t]he composition may comprising at least 1% by weight of the discontinuous phase, preferably 1 to 80% by weight, more preferably from 10 to 80% by weight and most preferably from 25% to 80% by weight, based on the weight of the total composition.”  Para. [0044].  “The discontinuous phase is preferably a substantially hydrophobic internal phase, commonly known as an oil phase.”  Para. [0038].  
	Neither Brin nor Wheeler et al. discuss “sustained and/or controlled release” “wherein the sustained and/or controlled release of the active ingredient ranges from 12 hours to 5 days.”
Nanduri et al. relates to “methods and compositions for the topical sustained delivery of therapeutic agents.  Topical application of compositions containing a muscle fasciculating agent result in the sustained release of any therapeutic agent contained in the composition.  More particularly, topical application of such compositions to the outer surface of the eyelid results in 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to arrive at the instant claims in view of the combination of Brin, Wheeler et al. and Nanduri et al.  Indeed, “[t]he strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  Here, motivation to modify the teachings of Brin with Wheeler et al. would come from Wheeler et al. teaching the advantages of using a polyaphron.  Further, there would be a reasonable expectation of success in doing so because the references are in the same field of endeavor generally as they teach dispersions for topical application and delivery of drugs.   As Brin states, “[t]hose skilled in the art of pharmaceutical formulation are able to formulate suitable compositions including cyclosporine components in a suitable.”  Para. [0050].  Alternatively, the rationale for the conclusion of obviousness would be a matter of applying a known technique to a known device (method or product) ready for improvement to yield predictable results.  Here, Brin teaches the base components of using a composition comprising an emulsion and cyclosporine components for topical application to the eyelid.  Wheeler et al. teaches a polyaphron topical composition.  A skilled artisan motivated by the desire to improve upon Brin need only to turn to Wheeler et al. 
Additionally, it would have been prima facie obvious to one of ordinary skill in the art to further combine the teachings of Nanduri et al.  In this regard, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   Here, one of ordinary of skill in the art would have further modified a topical application, made obvious by the combination of Brin and Wheeler et al., so as to incorporate a muscle fasciculating agent that would result in the sustained release of any therapeutic agent contained in the composition.  
	Regarding claim 34, Brin teaches ‘[t]he presently useful composition smay be liquids, suspensions, emulsions, semi-solids, gels, lotions, ointments, creams and the like.”  Para. [0050]. 
	Regarding claim 38, Brin teaches lecthins.  See para. [0065].
Regarding claim 39, Wheeler et al. teaches poloxamer 188.  See Example 1, para. [0105].
	Regarding claim 44, Brin teaches that “[t]opical formulations, for example intended for administration to the eyes or eyelids, may be prepared directly, or by combining a cyclosporine component-containing concentrate with a diluent, for example, an aqueous diluent.”  Para. [0071].  Here, aqueous diluent would read on “a spreading device.”
Regarding claim 45, see discussion regarding claim 31.  Nanduri et al. also teaches “an applicator for dipping into a solution of a composition of the invention or an eye stick (structurally similar to lipstick, but for application to the outer surface of the upper/lower eyelid).”  Para. [0018].  This would read on “wherein the spreading device is selected from a brush or a paddle applicator.”
s 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brin (US 2007/0191266) in view of Wheeler et al. (US 2010/0093676) as applied to claims 18, 21, 25, 26, 28, 31 and 48 above, and further in view of Steele (US 2013/0345150).
Teachings of Brin and Wheeler et al. are discussed above.
Neither reference teaches “wherein the polyaphron includes globules having a mean size ranging from 0.1 to 100 µm” (current claim 22), “at least one cationic surfactant” (current claim 23) or “at least one quaternary ammonium compound” (current claim 24).
Steele teaches topical ophthalmic composition comprising a polyaphron dispersion wherein the polyaphron dispersion is a hydrophilic liquid-in-hydrophobic liquid or hydrophobic liquid-in-hydrophilic liquid dispersion comprising (a) a hydrophilic liquid miscible phase, (b) a second hydrophobic phase substantially immiscible with the first phase and (c) one or more surfactants, wherein the dispersed or discontinuous phase is in the form of small (e.g. micron to sub-micron diameter) droplets.  The surfactant may be selected from non-ionic surfactants, cationic surfactants, anionic surfactants, zwitterionic surfactants and mixtures.  Although Steele does not indicate that topical ophthalmic includes topical application to the outer surface of the eyelid.  However, Steele does recognize that “the composition may be administered to effect therapeutic benefit to other parts of the eye.”  Para. [0045].  Steele also teaches that the composition may include one or more permeation enhancers to improve delivery, for example to the posterior section, of the eye.  See para. [0130].  Steele also discloses specific gel polyaphron dispersion comprising: cyclosporin A, flurbiprofen, latanoprost, fluticasone, vancomycin, ketotifen, propanolol or clotrimazole.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to arrive at the instant claims in view of the combination of In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  Here, motivation to modify the teachings of Brin with Wheeler et al. would come from Wheeler et al. teaching the advantages of using a polyaphron.  Further, there would be a reasonable expectation of success in doing so because the references are in the same field of endeavor generally as they teach dispersions for topical application and delivery of drugs and because the result of this modification is generally the subject matter of Steele as it relates to an ophthalmic composition comprising a polyaphron dispersion.  As Brin states, “[t]hose skilled in the art of pharmaceutical formulation are able to formulate suitable compositions including cyclosporine components in a suitable.”  Para. [0050].  Alternatively, the rationale for the conclusion of obviousness would be a matter of applying a known technique to a known device (method or product) ready for improvement to yield predictable results.  Here, Brin teaches the base components of using composition comprising an emulsion and cyclosporine components for topical application to the eyelid.  Wheeler et al. teaches a polyaphron topical composition.  A skilled artisan motivated by the desire to improve upon Brin need only to turn to Wheeler et al. and incorporate its use of a polyaphron with the device (method, or product) of Brin which would have rendered predictable results to one of ordinary skill in the art.  

Claims 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brin (US 2007/0191266) in view of Wheeler et al. (US 2010/0093676) and Nanduri et al. (US  as applied to claims 32, 34, 38, 39, 41, 44 and 45 above, and further in view of Steele (US 2013/0345150).
Teachings of Brin, Wheeler et al. and Nanduri et al. are discussed above.
Neither reference teaches “wherein the polyaphron includes globules having a mean size ranging from 0.1 to 100 µm” (current claim 35), “at least one cationic surfactant” (current claim 36) or “at least one quaternary ammonium compound” (current claim 37).
Steele teaches topical ophthalmic composition comprising a polyaphron dispersion wherein the polyaphron dispersion is a hydrophilic liquid-in-hydrophobic liquid or hydrophobic liquid-in-hydrophilic liquid dispersion comprising (a) a hydrophilic liquid miscible phase, (b) a second hydrophobic phase substantially immiscible with the first phase and (c) one or more surfactants, wherein the dispersed or discontinuous phase is in the form of small (e.g. micron to sub-micron diameter) droplets.  The surfactant may be selected from non-ionic surfactants, cationic surfactants, anionic surfactants, zwitterionic surfactants and mixtures.  Although Steele does not indicate that topical ophthalmic includes topical application to the outer surface of the eyelid.  However, Steele does recognize that “the composition may be administered to effect therapeutic benefit to other parts of the eye.”  Para. [0045].  Steele also teaches that the composition may include one or more permeation enhancers to improve delivery, for example to the posterior section, of the eye.  See para. [0130].  Steele also discloses specific gel polyaphron dispersion comprising: cyclosporin A, flurbiprofen, latanoprost, fluticasone, vancomycin, ketotifen, propanolol or clotrimazole.
Regarding claim 35, the mean diameter of the droplets of aphrons is from 0.5 to 50 µm.
Regarding claim 36, suitable cationic surfactants include hexadecyl trimethyl ammonium bromide, CTAB and mixtures of two or more thereof.  Para. [0079].

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to arrive at the instant claims in view of the combination of Brin, Wheeler et al., Nanduri et al. and Steele.  Indeed, “[t]he strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  Here, motivation to modify the teachings of Brin with Wheeler et al. would come from Wheeler et al. teaching the advantages of using a polyaphron.  Further, there would be a reasonable expectation of success in doing so because the references are in the same field of endeavor generally as they teach dispersions for topical application and delivery of drugs and because the result of this modification is generally the subject matter of Steele as it relates to an ophthalmic composition comprising a polyaphron dispersion.  As Brin states, “[t]hose skilled in the art of pharmaceutical formulation are able to formulate suitable compositions including cyclosporine components in a suitable.”  Para. [0050].  Alternatively, the rationale for the conclusion of obviousness would be a matter of applying a known technique to a known device (method or product) ready for improvement to yield predictable results.  Here, Brin teaches the base components of using a composition comprising an emulsion and cyclosporine components for topical application to the eyelid.  Wheeler et al. teaches a polyaphron topical composition.  A skilled artisan motivated by the desire to improve upon Brin need only to turn to Wheeler et al. and incorporate its use of a polyaphron with the device (method, or product) of Brin which would have rendered predictable results to one of ordinary skill in the art.  
prima facie obvious to one of ordinary skill in the art to further combine the teachings of Nanduri et al.  In this regard, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   Here, one of ordinary of skill in the art would have further modified a topical application, made obvious by the combination of Brin and Wheeler et al., so as to incorporate a muscle fasciculating agent that would result in the sustained release of any therapeutic agent contained in the composition.  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618